899 F.2d 1228
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph N. BROWN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3446.
United States Court of Appeals, Federal Circuit.
March 16, 1990.

Before MAYER, Circuit Judge, and BALDWIN and FRIEDMAN, Senior Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board in Docket No. SF07528810768, affirming the initial decision of the administrative judge as modified to sustain the Postal Service's removal of Joseph N. Brown from his position as a custodial laborer, is affirmed on the basis of the Board's opinion and those portions of the administrative judge's opinion undisturbed by the Board.